Citation Nr: 9918458	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  95-20 647A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1980 to June 1982.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1995 rating decision of the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

Entitlement to service connection for a psychiatric disorder 
was denied by the Board in July 1993.  

FINDINGS OF FACT

1.  The July 1993 Board decision, which denied entitlement to 
service connection for an acquired psychiatric disorder, is 
final.

2.  The evidence submitted subsequent to the July 1993 Board 
decision, bears directly and substantially on the specific 
matter of the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder.


CONCLUSION OF LAW

The evidence received since the July 1993 Board decision, 
which denied entitlement to service connection for an 
acquired psychiatric disorder, is new and material and the 
veteran's claim has been reopened. 38 U.S.C.A. §§ 5108, 7104 
(West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disease or injury 
incurred in or aggravated by active duty.  38 U.S.C.A. §§ 
1110, 1131 (West 1991).  Service connection may also be 
granted for certain chronic diseases, including a psychosis, 
if manifested to a degree of 10 percent disabling or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998). Continuity of symptoms is required where the 
condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

The evidence of record at the time of the July 1993 Board 
decision is briefly summarized.  The service medical records 
show that in February 1982 the veteran was seen at the mental 
health clinic where he was given a complete battery of tests, 
to include a Minnesota Multiphasic Personality Inventory.  
The records showed that five days later, in a subsequent 
visit, it was indicated that there was no evidence of any 
deficit in psychomotor functioning.  It was also reported 
that the Minnesota Multiphasic Personality Inventory was 
suggestive of a negative self-image, irritability, and a poor 
capacity for delay or frustration.

A March 1982 certification of psychiatric evaluation was 
received in December 1981.  At that time the diagnoses were 
adjustment disorder with mixed disturbance of emotions and 
conduct, moderate, and passive aggressive personality 
disorder, passive type, chronic moderate.  The veteran's DD 
214 shows that he was discharged from the Air Force due to a 
personality disorder.

The veteran was seen by a social worker in April 1982.  He 
indicated that he was frustrated because he did not have his 
lieutenant's trust back.  At the time of the separation 
examination conducted in April 1982, the veteran gave a 
history of depression and worry.  The examining physician 
reported that he had been under treatment by the mental 
health clinic for job dissatisfaction and that he had denied 
any family history of psychosis.  The examination clinically 
evaluated his psychiatric condition as normal. 

The veteran was seen at a VA clinic in December 1982 for his 
heart and blood.  He stated that he had bad memories of the 
"army" and felt he was railroaded out of the service.  
Subsequently, he received intermittent treatment at V 
facilities for various disorders, to include psychiatric 
complaints.  In December 1984 he was referred to a state 
mental health facility.  He was seen in September 1986 and 
requested a psychiatrist.

In July 1987, the Board denied service connection for a 
psychiatric disorder.  At that time the Board found that a 
psychiatric disorder was not present in service or at the 
time of discharge.

In December 1986 he was evaluated at a VA mental health 
clinic.  At that time the veteran reported difficulty getting 
along with others.  It was indicated that he did not have 
evidence of an overt psychosis, hallucinations, thought 
insertion or thought broadcasting.  It was indicated that he 
was depressed.  The impression was a character disorder.  

He continued to be treated at VA and private facilities.  The 
veteran was hospitalized at a VA facility in February 1990.  
The discharge diagnoses include schizophrenia and mixed 
personality disorder.

In July 1993, the Board determined that new and material 
evidence had been submitted to reopen the veteran's claim.  
Thereafter, the Board found that there was no evidence that 
an acquired psychiatric disorder was manifested during the 
veteran's active service.  That decision is final.  38 
U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998). 

However, the veteran may reopen his claim by submitting new 
and material evidence.  New and material evidence means 
evidence not previously submitted to agency decision-makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. 
§ 3.156(a) (1998).

"New evidence" is evidence that is not merely cumulative of 
other evidence on the record.  Barnett v. Brown, 8 
Vet.App. 1, 5 (1995).  See also Cox v. Brown, 5 Vet.App. 95, 
98 (1993).  Evidence is "material" where it is relevant to 
and probative of the issue at hand. Id.

VA is directed to consider the evidence that has been added 
to the record since the last final disallowance of the claim 
on any basis, including a decision refusing, because of a 
lack of new and material evidence, to reopen a previously and 
finally disallowed claim.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  The evidence must be reviewed in light of the 
pertinent statutes and regulations.  Wilkinson v. Brown, 8 
Vet. App. 263, 268 (1995).  

The evidence received subsequent to the last final decision 
is presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence received subsequent to the July 1993 Board 
decision includes VA and private treatment records dated from 
1986 to 1994 which show that the veteran was treated for 
psychiatric complaints.

The veteran was evaluated by a private psychiatrist in 
February 1992.  At that time the diagnosis was paranoid 
schizophrenia and dysthymia.  The clinical history indicated 
that the onset of symptom occurred in approximately 1980.

The veteran also testified at a hearing before a member of 
the Board sitting at New Orleans, Louisiana in December 1997.  
He indicated that he was treated at the VA outpatient clinic 
for his psychiatric disorder from 1982 until about 1993.  The 
veteran indicated that he had been having symptoms associated 
with his psychiatric disorder during his period of active 
service in the Air Force. 

The veteran also testified before a Board Member during a 
videoconference hearing in February 1999.  He indicated that 
while in service, he was experiencing visions while sleeping, 
but that he was told he was just young and he was having 
problems being away from home.  He stated that subsequent to 
service, he was treated from December 1982 until the present 
and that many of the symptoms were similar to those 
experienced in service.

The Board finds that the foregoing evidence is new because it 
is not cumulative.  Moreover, it is material because these 
medical records and the testimony are probative of whether 
the acquired psychiatric disorder may be the result of the 
veteran's active service.  The hearing testimony provides a 
detailed description of the inservice psychiatric symptoms 
and continuity of these symptoms.  Therefore, the Board finds 
that the veteran's claim of entitlement to service connection 
for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been received, the veteran's 
claim of entitlement to service connection for an acquired 
psychiatric disorder is reopened.


REMAND

Having reopened the claim for entitlement to service 
connection for an acquired psychiatric disorder, the case 
must now be reviewed by the RO.  In Elkins v. West, 12 Vet. 
App. 209 (1999) the United States Court of Appeals for 
Veterans Claims held that that in making a determination as 
to whether new and material evidence has been submitted to 
reopened a previously denied final decision, a three step 
process is required.  It must first be determined whether new 
and material evidence has been submitted.  If new and 
material evidence has been submitted, it must be determined 
whether, immediately upon reopening, the claim is well 
grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991).  If 
the claim is well grounded, the merits of the claim will be 
evaluated after the duty to assist under 38 U.S.C.A. 
§ 5107(b) (West 1991) has been fulfilled.

The service medical records reflect that the veteran was 
evaluated for psychiatric symptoms, which resulted in 
discharge from the army due to a personality disorder.  
Following service beginning in 1984 he was evaluated for 
psychiatric complains at VA and private facilities.  The 
current diagnosis is schizophrenia.  

The evidence indicates that the veteran was hospitalized at a 
VA facility in December 1991.  During his hearing he 
indicated that he had been receiving disability benefits from 
the Social Security Administration (SSA) since approximately 
1986.  These records are not on file.  In view of the 
foregoing, the Board finds that additional development is 
required prior to further adjudication of this matter.

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of any 
additional VA and private medical 
records, which are not on record with 
regard to treatment for his acquired 
psychiatric disorder since his release 
from active duty, to include current 
treatment.  The RO should then obtain all 
records, which are not on file.  The RO 
should inform the veteran that he has the 
opportunity to submit any additional 
evidence and arguments in support of his 
claim. Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992). 

2.  The RO should request copies of all 
records, including the December 1991 
hospital summary from the VA facility at 
Gulfport and any additional treatment 
records from the VA facility in New 
Orleans covering the period from August 
1994 to the present.  

3.  The RO should take the appropriate 
action in order to obtain a copy of the 
SSA decision awarding disability benefits 
and the evidence on which that decision 
was based.

4.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the nature, severity, and etiology of any 
psychiatric disorder.  All testing deemed 
necessary should be performed.  The 
claims folder and a copy of this Remand 
should be made available to the examiner 
in conjunction with the examination.  
Following the examination it is requested 
that the examiner render an opinion as 
whether it is as least as likely as not 
that any psychiatric disorder diagnosed 
is related to the inservice complaints 
and findings.  A complete rational for 
any opinion expressed should be included 
in the examination report.

5.  Following any additional development 
deemed appropriate, the RO should 
readjudicate the issue in appellate 
status.

Thereafter, if the benefit sought is not granted, a 
Supplemental Statement of the Case, which includes the 
pertinent law and regulations regarding a claim service 
connection benefits, should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review, as appropriate.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

